Citation Nr: 0831068	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for severe lumbar 
spondylosis with degenerative disc disease as secondary to 
the service-connected bilateral pes planus with Achilles and 
posterior tibial tendonitis.  

2.  Entitlement to a disability rating higher than 50 percent 
for bilateral pes planus with Achilles and posterior tibial 
tendonitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2006 and November 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas which continued his 50 percent rating for 
bilateral pes planus and denied his claim for service 
connection for a back disorder and for TDIU.


FINDINGS OF FACT

1.  The May 2006 VA examiner indicated that his degenerative 
disc disease of the lumbar spine with scoliosis and 
spondylosis is not related to his service-connected bilateral 
pes planus.  Rather, his back condition is due to a leg 
length discrepancy that occurred as a result of a childhood 
injury.

2.  The veteran's October 2006 VA examination found that his 
bilateral pes planus disability is manifested by rigid 
bilateral flat medial arches, minimal heel valgus, 
dorsiflexion greater than 10 degrees, plantar flexion greater 
than 30 degrees with no evidence of painful motion, edema, 
weakness, instability or tenderness.  X-rays revealed 
forefoot alignment, position of the toes, metatarsals and 
metatarsophalangeal joints were all normal, bilateral 
pronation of the talanavicular joint and midfoot collapse.  
This examiner opined that there was no evidence indicating 
that there had been any change in his feet other than the 
normal change of age.  X-rays from May 2006 showed evidence 
of mild degenerative changes of the first metatarsophalangeal 
joints.  

3.  The veteran's service-connected disabilities are 
bilateral pes planus - rated as 50 percent disabling; and 
recurrent sebaceous cyst, back of neck - rated as 10 percent 
disabling.  The veteran has a combined rating of 60 percent.

4.  The evidence of record, however, indicates his service-
connected disabilities do not preclude him from obtaining and 
maintaining substantially gainful employment.  The May 2006 
examiner indicated that he could not work mainly due to his 
back disorder.  More importantly, the October 2006 examiner 
opined that if he were to work, he would experience 
discomfort, but the bilateral pes planus would not prevent 
him from obtaining and maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran's back disorder is not proximately due to or 
the result of his service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

2.  The criteria are not met for a rating higher than 50 
percent for the veteran's bilateral pes planus.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code (DC) 5276 (2007).

3.  The criteria are not met for a TDIU, including on an 
extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 
4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in February and October 2006 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in October 2002, discussing the downstream 
disability rating and effective date elements of the claims 
and then went back and readjudicated the claims in the 
September 2006 and April 2007 statements of the case (SOCs).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's February 
and October 2006 notice letters, along with the SOCs issued 
in September 2006 and April 2007 and the SSOC issued in April 
2007, comply with the Court's holding in Vazquez-Flores.  The 
SOCs informed the veteran of the applicable rating criteria.  
For example, the October 2006 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected bilateral pes 
planus with Achilles and posterior tibial 
tendonitis (claimed as ankle condition) [has] 
increased in severity.  This evidence may be a 
statement from you doctor, containing the physical 
and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of 
examinations and tests.  You may also submit 
statements from other individuals who are able to 
describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran compensation 
examinations to determine the nature and severity of his 
bilateral pes planus and the etiology and severity of his 
back disorder.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for a Back Disorder 

The veteran attributes his back disorder to his service-
connected bilateral foot and leg disorder.  So his claim is 
exclusively for secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  He is not 
alleging, and the evidence does not otherwise suggest, that 
his back disorder was directly incurred in service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); See also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Secondary service connection is granted for a disorder that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  This includes 
situations when the service-connected disability has 
chronically, meaning permanently, aggravated the non-service-
connected disorder, but in this latter instance compensation 
is limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Current VA treatment records show the veteran complained of 
chronic low back pain in January 2006.

In support of his claim, the veteran submitted statements 
from private physicians indicating a potential link between 
his back disorder and his service-connected bilateral pes 
planus.  In January 2006, Dr. S.L.C. noted that "it is 
certainly possible that [the veteran's] bilateral fallen 
arches (i.e. flat feet) could have contributed to the 
development of the documented degenerative lumbar disc 
disease confirmed on [his] most recent neurological 
evaluation."  In March 2006, Dr. A.P.M. stated that his flat 
feet "certainly could be a contributory cause of his low 
back pain."  Nevertheless, in July 2003, Dr. A.P.M. stated 
that his leg length discrepancy, which was a result of a 
childhood injury, caused excessive degenerative changes in 
the spine as well as an altered gait and scoliosis.  This 
examiner also opined that he has chronic sacroiliac strain 
which is perpetuated by leg length discrepancy.  The Board 
finds that Dr. S.L.C.'s and Dr. A.P.M's opinions are entitled 
to some probative weight, and that it provides evidence in 
favor of the veteran's claim (even though Dr. A.P.M. noted 
earlier that his leg length discrepancy, which was unrelated 
to service, was the primary cause of his back disorder).

VA furnished a compensation examination in May 2006 to 
determine whether his back disorder is attributable to his 
service-connected bilateral pes planus.  The examiner 
reviewed the veteran's claims file for his relevant medical 
and other history.  This examiner noted the veteran sustained 
a fracture to his left leg when he was six months old causing 
him to have a leg length discrepancy.  At the examination, he 
reported that he lays down about two hours a day due to his 
back problems and it was worse when he was on his feet for 
long periods of time.  He has used a cane for years and has 
not had surgery on his back or feet.  Objective findings 
indicated that he walked with a limp and the aid of a cane.  
The examiner noted an obvious leg length discrepancy.  He had 
severe planovalgus flat feet with complete collapse of his 
arches.  His foot and ankle motion on the right was 20 
degrees of dorsiflexion and 10 degrees on the left.  Plantar 
flexion on the right was 25 degrees and on the left was 30 
degrees.  Inversion was 20 degrees on the right and 0 degrees 
on the left.  Eversion was 0 degrees bilaterally.  He had 
deformed feet with about 10 degrees of weight bearing line on 
both sides.  X-rays of the left foot revealed complete loss 
of the arch with degenerative changes in the subtalar and 
talonavicular joint.  On the right, there were similar 
findings with particular beaking at the talonavicular joint 
and a little less so in the subtalar joint.  X-rays found 
evidence of mild degenerative changes of the first 
metatarsophalangeal joints.

With respect to his back, he had a convex right thoracolumbar 
and left lumbar curvature due to pelvic tear of about 1 inch 
measureable through his obesity.  He had a rather fixed 
stance at 10 degrees with a right truncal tilt.  There was 
obvious spasm in his low back.  He left leg measured 1 3/4 
inches shorter than his right and there was trace inches of 
atrophy of the left which was quite visible as compared to 
the right calf.  The thigh measured about 1 inch less on the 
left side.  Neurologically, he had intact reflexes, motor 
strength and sensation.  He had bilateral pitting edema of 
both lower extremities.  X-rays of the spine showed five 
lumbar type vertebrae with a severe convexed right and left 
curvature with degenerative disc disease at all levels with 
moderate lumbar scoliosis.

The examiner diagnosed severe lumbar spondylosis with 
degenerative disc disease and bilateral planovalgus flat foot 
with complete loss of arches.  The examiner indicated that 
the veteran would have increased fatigability, limitation of 
motion, weakness and pain on regular walking or repetitive 
use.  The additional functional loss would be speculative and 
therefore was not provided.  This examiner also found that 
the veteran is unable to work mainly due to his back 
disorder.

Based on the above, the examiner opined that his degenerative 
disc disease in the lumbar spine with scoliosis and 
spondylosis is not related to his service-connected bilateral 
pes planus.  This examiner explained that his back disorder 
is related to his leg length discrepancy, a childhood injury; 
and therefore not related to any service-connected 
disability.  Hence, the examiner concluded that it is not 
likely at all that the current back disorder is related to 
his service-connected bilateral pes planus.  

Hence, the Board must weigh the probative value of this 
opinion against the VA medical examiner's opinion to the 
contrary.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  And the first 
important point in this regard worth noting is that Dr. 
S.L.C. and Dr. A.P.M. did not discuss the rationale of their 
opinions.  There also is no indication Dr. S.L.C. reviewed 
the veteran's claims file, which, as mentioned, would have 
revealed the veteran's history of a leg length discrepancy.  
Dr. S.L.C. did not discuss or even mention the veteran's 
documented history of a leg length discrepancy and its 
possible impact on his back disorder.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  With respect to Dr. A.P.M.'s 
opinion, as mentioned, in an earlier opinion in July 2003, 
this physician opined that his leg length discrepancy was the 
primary cause of his degenerative disc disease and back pain.

There also is no "treating physician rule" that would give 
preference to Dr. S.L.C.'s or Dr. A.P.M.'s opinions over that 
of, say, a VA compensation examiner who admittedly may have 
evaluated or seen the veteran in consultation less 
frequently. See, e.g., White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Chisem v. Brown, 4 Vet. App. 169 (1993).

Here, the evidence of record is not in relative equipoise, so 
the benefit-of-the-doubt rule does not apply.  The VA 
examiner's May 2006 opinion is more definitive than Dr. 
S.L.C.'s and Dr. A.P.M.'s to the contrary.  There are a line 
of precedent cases discussing the lesser probative value of 
opinions that are equivocal, which essentially state that it 
is possible the condition at issue is attributable to the 
veteran's military service.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Indeed, the Court has held that a doctor's opinion phrased in 
terms of "may or may not" or "could" be related to service is 
an insufficient basis for an award of service connection.  
Winsett v. West, 11 Vet. App. 420, 424 (1998).  In addition, 
these cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an insufficient 
basis for an award of service connection because this is for 
all intents and purposes just like saying the condition in 
question just as well "may or may not" be related to service.  
Obert v. Brown, 5 Vet. App. 30 (1993).  See also, Bloom v. 
West, 13 Vet. App. 185, 187 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

For these reasons, the two private opinions are of little 
probative value.

Consequently, the Board gives greater probative weight to the 
VA compensation examiner's unfavorable opinion, as it was 
based on a review of the claims file, physical examination - 
including X-rays, and since it is supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for a back disorder secondary to his service-connected 
bilateral pes planus, so this claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Whether the Veteran is Entitled to a Rating Higher than 
50 Percent for his Bilateral Pes Planus

The veteran claims that he should be entitled to separate 
ratings for the arthritis in toes and range of motion in his 
feet.  He also contends that he should be entitled to an 
additional 10 percent under the DeLuca criteria which take 
into account such factors as more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995). 

Relevant Statutes and Regulations for Increased Ratings

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in the 
veteran's favor.  38 C.F.R. § 4.3.
Generally, in a claim for an increase in a rating, the most 
recent evidence is given precedence over past examinations.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, a recent Court 
decision held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

VA rated the veteran's bilateral pes planus under 38 C.F.R. 
§ 4.71a Diagnostic Code 5276.  Under DC 5276, VA assigns a 
noncompensable rating where symptoms are mild and relieved by 
a built-up shoe or arch support.  A higher 10 percent 
evaluation is awarded for unilateral or bilateral disability 
that is moderate, characterized by weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet.  The next 
higher rating is 30 percent, which requires severe disability 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  The maximum 50 percent rating is 
warranted for bilateral pes planus when it is pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.



Analysis

Current VA treatment records show the veteran received 
treatment for and a diagnosis of bilateral pes planus and 
foot pain.

VA afforded the veteran a compensation examination in May 
2006 to determine whether his back disorder is attributable 
to his service-connected bilateral pes planus.  As noted, 
objective findings indicated that he walked with a limp and 
the aid of a cane.  There was an obvious leg length 
discrepancy.  He had severe planovalgus flat feet with 
complete collapse of his arches.  His foot and ankle motion 
on the right was 20 degrees of dorsiflexion and 10 degrees on 
the left.  Plantar flexion on the right was 25 degrees and on 
the left was 30 degrees.  Inversion was 20 degrees on the 
right and 0 degrees on the left.  Eversion was 0 degrees 
bilaterally.  He had deformed feet with about 10 degrees of 
weight bearing line on both sides.  X-rays of the left foot 
revealed complete loss of the arch with degenerative changes 
in the subtalar and talonavicular joint.  On the right,  
there were similar findings with particular beaking at the 
talonavicular joint and a little  less so in the subtalar 
joint.  X-rays found evidence of mild degenerative changes of 
the first metatarsophalangeal joints.  This examiner 
diagnosed bilateral planovalgus flat foot with complete loss 
of arches.  The examiner also indicated that the veteran 
would have increased fatigability, limitation of motion, 
weakness and pain on regular walking or repetitive use.  The 
additional functional loss would be speculative and therefore 
was not provided.  This examiner also found that the veteran 
is unable to work mainly due to his back disorder.

VA furnished the veteran a compensation examination in 
October 2006 to determine the current severity of his 
service-connected bilateral pes planus.  At the examination, 
the veteran complained of foot problems including soreness 
and pain.  Objective findings indicated rigid, bilateral flat 
medial arches with minimal heel valgus and medical 
displacement.  Dorsiflexion was greater than 10 degrees and 
plantar flexion was greater than 30 degrees.  No other 
limitations were noted.  His gait and stance were normal.  X-
rays revealed normal bone stock, forefoot alignment, position 
of toes, metatarsals and metatarsophalangeal joints.  
Talanavicular joint demonstrated bilateral pronation.  There 
also was evidence of midfoot collapse.  However, there was no 
evidence of painful motion, edema, weakness, instability or 
tenderness.  This examiner diagnosed bilateral, rigid pes 
planus.  He also was obese.  The examiner opined that two 
years of service did not cause his feet problems and is not 
responsible for any of the discomfort he is currently 
experiencing.  This examiner explained that he is simply an 
overweight male with pes planus who would have some 
discomfort at this age.  

In addition, this examiner opined that although he would have 
some discomfort, his feet would not prevent him from 
obtaining and maintaining gainful employment.

In November 2006, the veteran had a podiatry consultation to 
evaluate his feet and toenails.  Objective findings indicated 
dorsalis pedis posterior tibial pulse 2/4 bilaterally, 
generalized +2 pitting edema were present in both lower 
extremities.  The nail plats were mildly thickened and 
discolored with longitudinal ridges.  The examiner assessed 
flat feet onychodystrophy and generalized foot pain.

As noted, VA assigns a 50 percent rating for bilateral pes 
planus when it is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
The veteran currently has a 50 percent rating, the maximum 
rating under DC 5276.

The veteran claims his bilateral pes planus warrants a 
separate rating for the mild degenerative changes in his 
first metatarsophalangeal joints noted in the May 2006 X-
rays.  The Board points out that the veteran is service-
connected for bilateral pes planus with Achilles and 
posterior tibial tendonitis.  However, his service-connected 
bilateral pes planus disability does not include any 
manifestations in his first metatarsophalangeal joints and 
therefore does not warrant a separate rating under 38 C.F.R. 
§ 4.71a DC 5003.

Moreover, the veteran's 50 percent rating for bilateral pes 
planus already takes into account the pain, tenderness and 
limitation of motion in his feet.  The Board emphasizes that 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  The Board notes that the veteran is already being 
compensated for his foot pain under DC 5276 so an additional 
10 percent rating would violate VA's anti-pyramiding 
regulation.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  Hence, he may not receive an 
additional 10 percent rating for evidence of pain for pain, 
weakness, fatigue and lack of endurance or limitation of 
motion.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 

V.  Extraschedular Consideration

Lastly, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Despite his claims to the contrary, the 
record does not show that his bilateral pes planus and 
recurrent sebaceous cyst causes what may be considered 
frequent hospitalization or marked interference with 
employment, meaning above and beyond that contemplated by the 
schedular ratings he has for these conditions and residual 
complications.  In this regard, the May 2006 VA examiner 
indicated that the veteran is unemployable mainly due to his 
nonservice-connected back disorder.  In addition, the October 
2006 VA examiner noted that while his bilateral pes planus 
disability would cause some discomfort, this disability would 
not prevent him from obtaining and maintaining gainful 
employment.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


IV.  Whether the Veteran is Entitled to a TDIU

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  See Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if 
the veteran does not meet the threshold minimum percentage 
standards set forth above [in § 4.16(a)], extra-schedular 
consideration is to be given.  Id.  See also 38 C.F.R. § 
3.321(b)(1).

Analysis

The veteran's service-connected disabilities are bilateral 
pes planus - rated as 50 percent disabling; and recurrent 
sebaceous cyst, back of neck - rated as 10 percent 
disabling.  The veteran has a combined rating of 60 percent.  
38 C.F.R. § 4.25.  Hence, he does not satisfy the threshold 
minimum percentage criteria in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  Consequently, the only possible way 
he may obtain this benefit is on an extra-schedular basis - 
under the provisions of 38 C.F.R. § 4.16(b).

The evidence of record, however, indicates the veteran's 
service-connected disabilities do not preclude him from 
obtaining and maintaining substantially gainful employment.  
As noted, the May 2006 VA examiner opined that while he does 
not work, this is mainly due to his nonservice-connected back 
disorder.  Moreover, the October 2006 VA examiner opined 
while he has not worked in four years, if he did work, he 
would have discomfort; but it would not prevent him from 
obtaining and maintaining substantially gainful employment.  
Hence, the record demonstrates that the veteran is unable to 
work due to the severity of his nonservice-connected back 
disorder and therefore referral on an extra-schedular basis 
would be inappropriate.

While the veteran clearly has some physical limitations due 
to his service-connected disabilities, generally, the degrees 
of disability specified in the Rating Schedule (keeping in 
mind he has a 60 percent combined rating for his 
disabilities) are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.

For these reasons and bases, the Board must deny the claim 
for a TDIU because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3.


ORDER

The claim for entitlement to service connection for severe 
lumbar spondylosis with degenerative disc disease as 
secondary to the service-connected bilateral pes planus with 
Achilles and posterior tibial tendonitis is denied.

The claim for entitlement to a disability rating higher than 
50 percent for bilateral pes planus with Achilles and 
posterior tibial tendonitis is denied.

The claim for a TDIU, including on an extra-schedular basis, 
is denied.



____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


